 



EXHIBIT 10.2
THE TIMKEN COMPANY
Restricted Shares Agreement
            WHEREAS,                                                        
(“Grantee”) is an employee of The Timken Company (the “Company”); and
            WHEREAS, the grant of restricted shares evidenced hereby was
authorized by a resolution of the Compensation Committee (the “Committee”) of
the Board of Directors (the “Board”) of the Company that was duly adopted on
                    , and the execution of a restricted shares agreement in the
form hereof was authorized by a resolution of the Committee duly adopted on such
date.
            NOW, THEREFORE, pursuant to The Timken Company Long-Term Incentive
Plan (as Amended and Restated as of February 6, 2004) (the “Plan”) and subject
to the terms and conditions thereof and the terms and conditions hereinafter set
forth, the Company hereby grants to Grantee, effective                         
(the “Date of Grant”), the right to receive                      shares of the
Company’s common stock without par value (the “Common Shares”).

  1.   Rights of Grantee. The Common Shares subject to this grant shall be fully
paid and nonassessable and shall be represented by a certificate or certificates
registered in Grantee’s name and endorsed with an appropriate legend referring
to the restrictions hereinafter set forth. Grantee shall have all the rights of
a shareholder with respect to such shares, including the right to vote the
shares and receive all dividends paid thereon, provided that such shares, and
any additional shares that Grantee may become entitled to receive by virtue of a
share dividend, a merger or reorganization in which the Company is the surviving
corporation or any other change in the capital structure of the Company, shall
be subject to the restrictions hereinafter set forth.     2.   Restrictions on
Transfer of Common Shares. The Common Shares subject to this grant may not be
assigned, exchanged, pledged, sold, transferred or otherwise disposed of by
Grantee, except to the Company, until the Common Shares have become
nonforfeitable in accordance with Sections 3 and 4 hereof; provided, however,
that Grantee’s rights with respect to such Common Shares may be transferred by
will or pursuant to the laws of descent and distribution. Any purported transfer
in violation of the provisions of this Section 2 shall be null and void, and the
purported transferee shall obtain no rights with respect to such shares.     3.
  Four-Year Vesting of Common Shares. Subject to the terms and conditions of
Sections 4 and 5 hereof, Grantee’s right to receive the Common Shares covered by
this agreement shall become nonforfeitable to the extent of one-quarter (1/4) of
the Common Shares covered by this agreement after Grantee shall have been in

 



--------------------------------------------------------------------------------



 



the continuous employ of the Company or a subsidiary for one full year from the
Date of Grant and to the extent of an additional one-quarter (1/4) thereof after
each of the next three successive years thereafter during which Grantee shall
have been in the continuous employ of the Company or a subsidiary. For purposes
of this agreement, “subsidiary” shall mean a corporation, partnership, joint
venture, unincorporated association or other entity in which the Company has a
direct or indirect ownership or other equity interest. For purposes of this
agreement, the continuous employment of Grantee with the Company or a subsidiary
shall not be deemed to have been interrupted, and Grantee shall not be deemed to
have ceased to be an employee of the Company or a subsidiary, by reason of the
transfer of his employment among the Company and its subsidiaries.

  4.   Accelerated Vesting of Common Shares. Notwithstanding the provisions of
Section 3 hereof, Grantee’s right to receive the Common Shares covered by this
agreement may become nonforfeitable earlier than the time provided in such
section if any of the following circumstances apply:

  (a)   Death, Disability or Retirement: Grantee’s right to receive the Common
Shares covered by this agreement shall become nonforfeitable if Grantee should
die or become permanently disabled while in the employ of the Company or any
subsidiary, or if Grantee should retire with the Company’s consent. For purposes
of this agreement, retirement “with the Company’s consent” shall mean: (i) the
retirement of Grantee prior to age 62 under a retirement plan of the Company or
a subsidiary, if the Board or the Committee determines that his retirement is
for the convenience of the Company or a subsidiary, or (ii) the retirement of
Grantee at or after age 62 under a retirement plan of the Company or a
subsidiary. For purposes of this agreement, “permanently disabled” shall mean
that Grantee has qualified for long-term disability benefits under a disability
plan or program of the Company or, in the absence of a disability plan or
program of the Company, under a government-sponsored disability program.     (b)
  Change in Control: Grantee’s right to receive the Common Shares covered by
this agreement shall become nonforfeitable upon any change in control of the
Company that shall occur while Grantee is an employee of the Company or a
subsidiary. For the purposes of this agreement, the term “change in control”
shall mean the occurrence of any of the following events:

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 30% or more of either: (A) the
then-outstanding Common Shares or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote

2



--------------------------------------------------------------------------------



 



generally in the election of directors (“Voting Shares”); provided, however,
that for purposes of this subsection (i), the following acquisitions shall not
constitute a change in control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
subsidiary, or (4) any acquisition by any Person pursuant to a transaction which
complies with clauses (A), (B) and (C) of subsection (i) of this Section 4(b);
or

  (ii)   Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason (other than death or disability) to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Securities Exchange
Act of 1934) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or     (iii)   Consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Common Shares and Voting Shares immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 66-2/3% of, respectively,
the then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of

3



--------------------------------------------------------------------------------



 



the Common Shares and Voting Shares of the Company, as the case may be, (B) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination,
or the combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

  (iv)   Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

  (c)   Divestiture: Grantee’s right to receive the Common Shares covered by
this agreement shall become nonforfeitable if Grantee’s employment with the
Company or a subsidiary terminates as the result of a divestiture. For the
purposes of this agreement, the term “divestiture” shall mean a permanent
disposition to a Person other than the Company or any subsidiary of a plant or
other facility or property at which Grantee performs a majority of Grantee’s
services whether such disposition is effected by means of a sale of assets, a
sale of subsidiary stock or otherwise.     (d)   Layoff: If (i) Grantee’s
employment with the Company or a subsidiary terminates as the result of a layoff
and (ii) Grantee is entitled to receive severance pay pursuant to the terms of
any severance pay plan of the Company in effect at the time of Grantee’s
termination of employment which provides for severance pay calculated by
multiplying Grantee’s base compensation by a specified severance period, then
the Common Shares shall become nonforfeitable with respect to the total number
of Common Shares that would have been exercisable under the provisions of
Section 3 hereof if Grantee had remained in the employ of the Company through
the end of the severance period.

            For purposes of this agreement, a “layoff” shall mean the
involuntary termination by the Company or any subsidiary of Grantee’s employment
with the Company or any subsidiary due to (i) a reduction in force leading to a
permanent downsizing of the salaried workforce, (ii) a permanent shutdown of the
plant, department or subdivision in which Grantee works, or (iii) an elimination
of position.

4



--------------------------------------------------------------------------------



 



  5.   Forfeiture of Awards. Grantee’s right to receive the Common Shares
covered by this agreement that are then forfeitable shall be forfeited
automatically and without further notice on the date that Grantee ceases to be
an employee of the Company or a subsidiary prior to the fourth anniversary of
the Date of Grant for any reason other than as described in Section 4. In the
event that Grantee shall intentionally commit an act that the Committee
determines to be materially adverse to the interests of the Company or a
subsidiary, Grantee’s right to receive the Common Shares covered by this
agreement shall be forfeited at the time of that determination notwithstanding
any other provision of this agreement.     6.   Retention of Certificates.
During the period in which the restrictions on transfer and risk of forfeiture
provided in Sections 2 and 5 above are in effect, the certificates representing
the Common Shares covered by this grant shall be retained by the Company,
together with the accompanying stock power signed by Grantee and endorsed in
blank.     7.   Compliance with Law. The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, notwithstanding any other provision of this agreement, the Company
shall not be obligated to issue any of the Common Shares covered by this
agreement if the issuance thereof would result in violation of any such law. To
the extent that the Ohio Securities Act shall be applicable to this agreement,
the Company shall not be obligated to issue any of the Common Shares or other
securities covered by this agreement unless such Common Shares are (a) exempt
from registration thereunder, (b) the subject of a transaction that is exempt
from compliance therewith, (c) registered by description or qualification
thereunder or (d) the subject of a transaction that shall have been registered
by description thereunder.     8.   Adjustments. The Committee shall make any
adjustments in the number or kind of shares of stock or other securities covered
by this agreement that the Committee may determine to be equitably required to
prevent any dilution or expansion of Grantee’s rights under this agreement that
otherwise would result from any (a) stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) merger, consolidation, separation, reorganization or partial or
complete liquidation involving the Company or (c) other transaction or event
having an effect similar to any of those referred to in Section 8(a) or 8(b)
hereof. Furthermore, in the event that any transaction or event described or
referred to in the immediately preceding sentence shall occur, the Committee may
provide in substitution of any or all of Grantee’s rights under this agreement
such alternative consideration as the Committee may determine in good faith to
be equitable under the circumstances.     9.   Withholding Taxes. To the extent
that the Company is required to withhold federal, state, local or foreign taxes
in connection with any delivery of Common Shares to the Grantee, and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the receipt of such delivery

5



--------------------------------------------------------------------------------



 



that the Grantee make arrangements satisfactory to the Company for payment of
the balance of such taxes required to be withheld. The Grantee may elect that
all or any part of such withholding requirement be satisfied by retention by the
Company of a portion of the Common Shares delivered to the Grantee. If such
election is made, the shares so retained shall be credited against such
withholding requirement at the Market Price per Common Share on the date of such
delivery. In no event, however, shall the Company accept Common Shares for
payment of taxes in excess of required tax withholding rates, except that,
unless otherwise determined by the Committee at any time, the Grantee may
surrender Common Shares owned for more than 6 months to satisfy any tax
obligations resulting from any such transaction.

  10.   Right to Terminate Employment. No provision of this agreement shall
limit in any way whatsoever any right that the Company or a subsidiary may
otherwise have to terminate the employment of Grantee at any time.     11.  
Relation to Other Benefits. Any economic or other benefit to Grantee under this
agreement or the Plan shall not be taken into account in determining any
benefits to which Grantee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company or a subsidiary
and shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
subsidiary.     12.   Amendments. Any amendment to the Plan shall be deemed to
be an amendment to this agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Grantee with respect to the Common Shares or other securities covered by this
agreement without Grantee’s consent.     13.   Severability. In the event that
one or more of the provisions of this agreement shall be invalidated for any
reason by a court of competent jurisdiction, any provision so invalidated shall
be deemed to be separable from the other provisions hereof, and the remaining
provisions hereof shall continue to be valid and fully enforceable.     14.  
Governing Law. This agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

[SIGNATURES ON FOLLOWING PAGE]

6



--------------------------------------------------------------------------------



 



     This agreement is executed by the Company on this         day of
                        ,        .

            The Timken Company
      By           William R. Burkhart        Sr. Vice President and General
Counsel     

     The undersigned Grantee hereby acknowledges receipt of an executed original
of this agreement and accepts the right to receive the Common Shares or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions herein above set forth.




     
 
Grantee

Date:  

 



7